DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claim 17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/05/2022.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.’s 60/813,029, 60/813,172, 60/813,207, 60/813,030, 60/813,125, 60/813,129, 60/813,075, 60/813,028, 60/813,328, and 60/813,126 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The Examiner could not find support in any of these Provisional Applications for the limitations involving the instrument body tube or instrument mounting bracket.  If the Applicant believes that appropriate support is found in the provisional documents, it is requested to notify the Examiner where in the references support can be found.  The Examiner does find support in Patent Application No. 11/762,165, from which the instant application depends from, and thus the effective filing date of the instant application is currently 6/13/2007. 

Information Disclosure Statement
The information disclosure statement filed 08/19/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statements filed 01/27/2020, 05/28/2020, 01/18/2021, 04/26/2021, 03/14/2022, 06/17/2022, and 08/25/2022 have been considered in full by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “with a corresponding at least one protrusion” renders claim 30 (lines 2-3) indefinite.  It is unclear to the Examiner if this protrusion is the same as the at least one protrusion of the interface disks introduced in claim 28, from which claim 30 depends.
Claim 43 recites the limitation "surgical instrument" in line 2, whereas surgical instrument was already introduced in a claim that claim 43 depends from (claim 35, line 1).  It is unclear whether applicant intended to claim the same or a different surgical instrument.  Consider changing to “the surgical instrument”.
	
Allowable Subject Matter
Claims 16, 18-29, and 31-42 allowed.
Claims 30 and 43 contain allowable subject matter.  Note: the 35 U.S.C 112(b) rejections must be overcome.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claims 16 and 35, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Moll, et al. (U.S PGPub No. 2006/0095022)) do/does not teach or render obvious the instrument body tube capable of passing by or passing through the instrument mounting bracket when the surgical instrument is attached to the instrument mounting bracket.  
The Examiner contends that Moll, et al. (U.S PGPub No. 2006/0095022) is the closest and most relevant prior art found.  Moll’s invention generally relates to robotically controlled systems, such as telerobotic surgical systems, and more particularly to a robotic catheter system for performing minimally invasive diagnostic and therapeutic procedures (paragraph [0002]).  Moll teaches (Figure 2, element 22 – operating table, i.e., connected to and forming part of the base, 26 – moveable support-arm assembly; Figure 3.1, element 89 – clamp members, i.e., how the arm assembly is attached to the base) a manipulator arm configured to secure to a base (paragraph [0163]; paragraph [0166]); (Figure 98, element 16 – instrument driver, i.e., actuator assembly) an actuator assembly (at least paragraph [0227]) including: (Figure 98, element 240 – carriage, i.e., instrument mounting bracket) an instrument mounting bracket (see at least paragraphs [0223] and [0226]), and (Figure 98, elements 270 – instrument interface sockets, i.e., actuator disks) a plurality of actuator disks supported on a first end of the instrument mounting bracket (at least paragraph [0226]); and (Figures 4, 6, and 17, element 18) a surgical instrument (at least paragraph [0180] and [0191]) including: (Figure 17, elements 54 and 86 – axels associated with manual adjustment knobs, i.e., interface disks) a plurality of interface disks supported on a face of the surgical instrument (paragraph [0191]), wherein (Figures 97 and 103.1, elements 16 and 18) the plurality of interface disks is configured to mate with the plurality of actuator disks (at least paragraph [0225] – an instrument driver is depicted as interfaced with a steerable guide instrument), (Figure 6, elements 16, 18, 40, 42 – mounting pins, 44) an attachment mechanism configured to removably attach the surgical instrument to the actuator assembly (see at least paragraph [0181]), and (Figure 17, elements 18, 84) an instrument body tube extending from the face of the surgical instrument (at least paragraph [0191]).  As stated above, Moll does not teach wherein the instrument body tube is capable of passing by or passing through the instrument mounting bracket when the surgical instrument is attached to the instrument mounting bracket.  As seen best in Figures 6, 17, 97, and 98, the instrument body tube (see annotated figure below) does not pass by or pass through the instrument mounting bracket (Figure 98, element 240).  At best, the instrument body tube could be considered to partially pass over the instrument mounting bracket when the surgical instrument (element 18) is attached to the instrument mounting bracket (element 240).  

    PNG
    media_image1.png
    331
    480
    media_image1.png
    Greyscale

Annotated Figure 17

No other prior art reference could be found that teaches or renders obvious the limitations of instant claims 16 and 35 or the deficiencies of Moll.  Due to their dependency on independent claims 16 and 35, instant claims 18-34 and 36-43 are also considered to contain allowable subject matter.  

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hinman, et al. (U.S PGPub No. 2005/0273084) teaches link systems and articulation mechanisms for remote manipulation of surgical or diagnostic tools (Figure 13 was considered as most pertinent).  Brock, et al. (U.S PGPub No. 2008/0119872) teaches a medical system that comprises a surgical instrument having a mechanically drivable mechanism and a distal tool configured for performing a medical procedure on a patient (Figure 8 was considered as most pertinent).  Weitzner, et al. (U.S PGPub No. 2008/0188890) teaches multi-part instrument systems and methods (Figures 109 and 110 were considered as most pertinent).  Wang, et al. (U.S Patent No. 6,436,107) teaches a method and apparatus for performing minimally invasive surgical procedures (Figure 7 and element 86 were considered as most pertinent).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792